Order entered October 11, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01537-CR

                            MARK LYNN MILLIGAN, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F11-27465-W

                                           ORDER
       The Court REINSTATES the appeal.

       On August 21, 2013, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and represented by court-appointed counsel J. Daniel

Oliphant; and (3) Mr. Oliphant’s explanation for the delay in filing appellant’s brief is his

workload. We note that appellant’s brief was originally due March 23, 2013 and Mr. Oliphant

has already been granted two thirty-day extensions of time to file appellant’s brief. Accordingly,

we DO NOT ADOPT the finding that Mr. Oliphant requires an additional eighty days to file

appellant’s brief.
       We ORDER appellant to file his brief by NOVEMBER 14, 2013. If appellant’s brief is

not filed by that date, we will order J. Daniel Oliphant removed as appellate counsel and will

order the trial court to appoint a new attorney to represent appellant in this appeal.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Tracy Holmes, Presiding Judge, 363rd Judicial District Court; J. Daniel Oliphant; and

the Dallas County District Attorney’s Office.

                                                       /s/    DAVID EVANS
                                                              JUSTICE